Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner after carefully reviewing the amendments and Applicant’s remark, is convinced that the amendments have adequately addressed the 112(f) claim interpretation as well as the resulting 112(b) indefiniteness rejection and therefore are withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses an electronic system having a memory and a processor to function as a detection unit to detect touch operation on a display surface of a first display unit, a switching unit to switch between a first and a second display units, a control unit to set a specific state about a specific function depending on the touch operation on the display surface while the first display displays the specific screen on which an operation for setting the specific function is receivable and while the specific screen is displayed on the second display unit, wherein after the specific state is set, in order to cancel the specific state in response to a touch operation within a specific first region of the display surface when the specific screen is displayed on the first display unit and in order to cancel the specific state in response to a touch operation within a second specific region of the display surface which is larger than the first specific region, when the specific screen is displayed on the second display unit.
Asakura (JP 2012089973 A) teaches a display system where a memory and a processor are configured to detect a touch operation on a display surface where a switching operation is performed between a first display unit and a second display unit based on the touch operation on the display surface. However, Asakura fails to teach that after the specific state is set, in order to cancel the specific state in response to a touch operation within a specific first region of the display surface when the specific screen is displayed on the first display unit. Although, Sakai (US PGPub 2016/0191819 A1), in the same field of endeavor teaches a cancellation of operation based on touching on a first region which is different than a second region, but it does not explicitly teach after the specific state is set, in order to cancel the specific state in response to a touch operation within a specific first region of the display surface when the specific screen is displayed on the first display unit and in order to cancel the specific state in response to a touch operation within a second specific region of the display surface which is larger than the first specific region, when the specific screen is displayed on the second display unit. The reference of Churei (US PGPub 2011/0249165 A1) teach a second region where a touch operation is detectable but it does not teach the claimed limitation. As a result Asakura alone or in combination with Sakai and Churei fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 18, which is another apparatus claim of the corresponding apparatus claim 1, independent claim 22, which is a method claim of the corresponding apparatus claim 1, independent claim 23 which is another method claim of the corresponding apparatus claim 18, independent claim 24 which is a CRM claim of the corresponding apparatus claim 1, and independent claim 25 which is another CRM claim of the corresponding apparatus claim 18, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485